            Case 2:21-cv-03788-TJS Document 4 Filed 08/31/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RACQUEL LEWIS-DAVIS            :                            CIVIL ACTION
                               :
     v.                        :
                               :
JEFFERSON HOSPITAL - FRANKFORD :
CAMPUS, STEPHEN K. KLASKO, MD, :
MBA, PRESIDENT, CEO, and       :
STEPHEN HANNEKEN, PAC          :                            NO. 21-3788

                                         MEMORANDUM

 Savage, J.                                                                       August 31, 2021

        Plaintiff Racquel Lewis-Davis, proceeding pro se, filed this medical malpractice

action against the defendants, asserting that the federal court has jurisdiction based upon

diversity of citizenship. 1     Consistent with our “independent obligation to determine

whether subject-matter jurisdiction exists, even when no party challenges it,” Hertz Corp.

v. Friend, 559 U.S. 77, 94 (2010), we must dismiss a case sua sponte for lack of subject

matter jurisdiction. Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.”); Arbaugh v. Y&H

Corp., 546 U.S. 500, 506 (2006). Because Lewis-Davis and at least one defendant are

citizens of the same state, we shall dismiss the complaint for lack of diversity jurisdiction.

        Under 28 U.S.C. § 1332, federal district courts have original jurisdiction of all civil

actions “between . . . citizens of different States.” Id., § 1332(a)(1). This means that for

a federal court to exercise diversity jurisdiction, no plaintiff can be a citizen of the same

state as any defendant. Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir.



        1  See Designation Form attached to the complaint (Doc. No. 1 at ECF 6), designating action as a
diversity jurisdiction case.
            Case 2:21-cv-03788-TJS Document 4 Filed 08/31/21 Page 2 of 2




2015) (citation omitted).

       A natural person is deemed to be a citizen of the state where she is domiciled.

Lincoln Ben. Life Co., 800 F.3d at 104. A corporation is a citizen of both the state of its

incorporation and the state where its principal place of business is located. GBForefront,

L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir. 2018) (citation omitted).

       In her complaint, Lewis-Davis alleges that she is a resident of Philadelphia,

Pennsylvania, and defendant Jefferson Hospital is a “hospital that is in the City of

Philadelphia, state of Pennsylvania.”2                She makes no factual allegations about the

citizenship of the two individual defendants.

       Based on the allegations in the complaint, it appears that Lewis-Davis and

Jefferson Hospital are both citizens of Pennsylvania. Additionally, we do not know the

citizenship of each of the individual defendants. Because no plaintiff can be a citizen of

the same state as any defendant, there is no diversity. Thus, we shall dismiss the

complaint for lack of subject matter jurisdiction. 3




       2   See Complaint (Doc. No. 1) ¶¶ 3-4.

       3   Dismissal is without prejudice to the plaintiff’s right to file an action in the state court.


                                                         2
